—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 4, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him as a predicate felony offender to a term of 5 to 10 years, unanimously affirmed.
Defendant, standing on a street corner, directed the undercover officer to follow him for a purchase of cocaine. After a walk of 2 or 3 blocks, the officer was directed to wait while defendant got a glassine of cocaine from co-defendant. Defendant then handed the glassine to the officer in exchange for *342the buy money. Viewing the evidence in a light most favorable to the People, and giving due deference to the jury’s findings of credibility, under the standards set forth in People v Bleakley (69 NY2d 490, 494-495), defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence. The jury was free to reject defendant’s testimony offered in support of his agency defense. The People disproved that defense beyond a reasonable doubt under the standards set forth in People v Roche (45 NY2d 78, cert denied 439 US 958), People v Argibay (45 NY2d 45, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930) and People v Lam Lek Chong (45 NY2d 64, cert denied 439 US 935). We find no error in the court’s ruling allowing introduction of evidence that defendant had been convicted of a prior drug sale. It is well settled that such evidence is admissible to rebut a claimed agency defense, and the court here furnished proper limiting instructions (People v Monahan, 114 AD2d 380).
We have considered defendant’s remaining contentions and find them to be either unpreserved, or without merit. Concur —Murphy, P. J., Sullivan, Carro, Kupferman and Rubin, JJ.